Citation Nr: 1129326	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  10-18 416	)	DATE
	)
	)


THE ISSUE

Whether a February 23,1990, decision of the Board of Veterans' Appeals (Board) that denied entitlement to service connection for posttraumatic stress disorder (PTSD), should be revised or reversed on the grounds of clear and unmistakable error (CUE).


REPRESENTATION

Moving party represented by:  Susan Saidel, Attorney


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1968 to September 1972. 

This matter is before the Board as an original action on the March 2010 motion of the Veteran in which he alleges CUE in a February 23,1990, Board decision.   


FINDINGS OF FACT

In denying the Veteran's claim of service connection for PTSD in its February 23, 1990, decision, the correct facts, as they were known at the time, were before the Board and the statutory or regulatory provisions extant at the time were correctly applied. 


CONCLUSION OF LAW

The February 23, 1990, Board decision denying entitlement to service connection for PTSD was not clearly and unmistakably erroneous.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400, 20.1403 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7111, a prior Board decision may be reversed or revised on the grounds of CUE.  Motions for review of prior Board decisions on the grounds of CUE are adjudicated pursuant to the Board's Rules of Practice at 38 C.F.R. §§ 20.1400--1411.  A motion alleging CUE in a prior Board decision must set forth clearly and specifically the alleged CUE, or errors of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  38 C.F.R. § 20.1404(b).

The determination of whether a prior Board decision was based on CUE must be based on the record and the law that existed when that decision was made.  38 C.F.R. § 20.1403(b)(1).  

CUE is a very specific and rare kind of error.  It is the kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  38 C.F.R. § 20.1403(a); see also Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

To warrant revision of a Board decision on the grounds of CUE, there must have been an error in the adjudication of the appeal that, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the complained of error cannot constitute CUE.  38 C.F.R. § 20.1403(c); see also Bustos v. West, 179 F.3d 1378, 1380-81 (Fed. Cir. 1999) (expressly holding that in order to prove the existence of CUE, a claimant must show that an error occurred that was outcome-determinative, that is, an error that would manifestly have changed the outcome of the prior decision).

Examples of situations that are not CUE include a new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision; the Secretary's failure to fulfill the duty to assist; and disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  CUE does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision, there has been a change in the interpretation of the statute or regulation.  38 C.F.R. § 20.1403(e).  

In the present case, as a threshold matter, the Board finds that the arguments advanced by the Veteran allege CUE with the requisite specificity.  See 38 C.F.R. § 20.1404(b).  Accordingly, the Board will proceed with an analysis of the motion.

The Veteran argues in his March 2010 CUE motion that a February 1990 Board decision contains CUE.  In that decision, the Board denied service connection for PTSD based on a finding that the although the Veteran had been diagnosed with PTSD, the diagnoses were not support by the record.  Thus, the Board determined that there was no demonstration of a PTSD diagnosis.  

The Veteran has presented two bases upon which he feels the Board committed CUE.   First, he contends that the Board improperly disregarded medical evidence showing a PTSD diagnosis in the early 1980s, including a March 20, 1984, treatment record.  Second, the Veteran argues that the Board incorrectly applied the law concerning the verification of an in-service stressor.   

The Veteran's first argument, that the Board in February 1990 improperly disregarded medical evidence showing a PTSD diagnosis, has no merit.  Indeed, the record shows that the Board, in its February 1990 decision, concluded that the Veteran did not have a PTSD disorder.  The Board based this determination on three factors.  First, it was found that the diagnoses of record were based on the Veteran's own unsubstantiated and inconsistent descriptions of his in-service stressors.  Second, it was concluded that the Veteran did not report symptoms of PTSD when examined in November 1979, December 1982, or January 1984.  Finally, according to the Board, the Veteran's "flashbacks" were "not characteristic of true flashbacks."  

The Veteran acknowledges that the Court of Appeals for Veterans Claims (CAVC) decision in Colvin v. Derwinski, 1 Vet. App. 171 (1991), had not been issued at the time of the February 1990 Board decision at issue.  Nonetheless, he maintains, the Board was required to substantiate its decision even prior to Colvin.  In this regard, he believes the February 1990 Board decision contains CUE because the evidence of record at that time actually contained a "vast amount" of evidence showing a diagnosis of PTSD.  This evidence, according to the Veteran, was incontrovertible and unrebutted by any other evidence of record, and the Board could not disregard the favorable, existing medical evidence of record.  He points out that the Board did not seek an advisory opinion or medical examination prior to reaching the February 1990 decision, and there was otherwise no evidence substantiating the Board's conclusion that he had not been diagnosed with PTSD.  Finally, the Veteran argues, the evidence did, in fact, show symptoms meeting the criteria of PTSD according to the DSM-III.   	

The Veteran is correct that the medical evidence of record in February 1990 included treatment records showing a diagnosis of PTSD.  However, this diagnosis was not incontrovertible and unrebutted by any other evidence of record, as he now maintains.  

It is noted that Board decisions prior to the Court's decision in Colvin were often decided by a panel of Board members, and those panels included medical professionals.  It was common practice, and permissible, for the Board to rely on the medical judgment of this medical member.  See Bowyer v. Brown, 7 Vet. App. 549, 552 -553 (1995).  Likewise at the RO level, rating decisions prior to Colvin were often decided by rating boards that included medical professionals, and it was permissible at that time for rating boards to rely on the medical judgment offered by the medical member of the rating board who participated in the determination.  See MacKlem v. Shinseki, 24 Vet. App. 63, 70 (2010).  It was not until Colvin that the Court held that the Board may not base a decision on its own unsubstantiated medical opinion.  Rather, the Court in Colvin decided, the Board must reach a conclusion based only on independent medical evidence or adequate quotation from recognized medical treatises.  1 Vet. App. at 175.  

With this in mind, the Board notes that the February 1990 findings were based on the medical judgment of two medical professionals: the medical member of the Board panel and the medical member of the RO panel.  The February 1990 Board decision makes clear that a medical member was a signatory to the panel decision.  Moreover, the RO issued a rating decision in May 1985, which was prior to the February 1990 Board decision.  In that rating decision, the RO denied service connection for PTSD based on a determination that the criteria for a PTSD diagnosis had not been met.  The RO rating board included a medical rating specialist.  Although the rating board primarily based its conclusion on a determination that no definite stressor had been verified, it also determined that "[o]ther requirements for a diagnosis [were] also missing."  

In light of the medical judgment of the Board and RO panel members, it cannot be said that the record in February 1990 consisted of uncontroverted or unrebutted evidence demonstrating a PTSD diagnosis.  The Board recognizes that the treatment records conflict with the medical judgment of the RO and Board panel members.  Similarly, the Veteran now maintains that the evidence at that time certainly met the criteria for a PTSD diagnosis according to the criteria of the DSM-III.  These arguments, however, amount to a disagreement as to how the facts were weighed or evaluated in February 1990, which does not constitute CUE.  See 38 C.F.R. § 20.1403(d).  Thus, he first basis for contending CUE must fail.  

The Veteran's second theory of CUE is that the Board in February 1990 incorrectly applied the law concerning the verification of in-service stressors under 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(f).  The Veteran does not contend that the correct facts were not before the Board in February 1990 concerning the claimed in-service stressor.  Rather, he argues that the Board impermissibly failed to acknowledge a verified in-service stressor.  He explains that he wrote in his original, 1985 claim that he was exposed to combat when his headquarters in Vietnam was attacked.  He emphasizes that he submitted official records confirming that his unit was attacked.  Therefore, he contends that, although the Board cited this evidence, it impermissibly concluded that the Veteran's descriptions of his combat experience were not substantiated by the official records.   

The Board finds no merit in the Veteran's second theory of CUE as he supported his theory by citing to law and regulatory provisions that were not in effect at the time of the February 1990 Board decision.  

By way of background, the Board notes that there were no specific regulations governing claims for PTSD as of February 1990.  See 38 C.F.R. § 3.304 (1990); see also 58 F.R. 29109 (1993) (publishing a final rule, effective May 19, 1993, amending the regulations of 38 C.F.R. § 3.304 by adding a new paragraph (f) defining the extent of evidence required to establish service connection for PTSD).  Rather, PTSD claims were decided under the general principles for establishing service connection, which required evidence establishing "that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein."  38 C.F.R. § 3.303(a) (1990).  

Moreover, the provisions of the current version of 38 U.S.C.A. § 1154(b) were promulgated under 38 U.S.C.A. § 354(b), which provided that in the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Administrator shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran. Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  The reasons for granting or denying service-connection in each case shall be recorded in full.  (1990).

Also pertinent, the provisions of 38 U.S.C.A. § 3.354(a) provided that due consideration shall be given to the places, types, and circumstances of a veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  (1990).  

Here, the Veteran cited to 38 U.S.C.A. § 1154(b), which was located in 38 U.S.C.A. § 354(b) as of February 1990, and 38 C.F.R. § 3.304(f), which was not promulgated under 1993.  Without accurately identifying the law in effect as of February 1990, the Veteran's arguments do not adequately demonstrate that the Board in February 1990 incorrectly applied the statutory and regulatory provisions extant at that time concerning the verification of PTSD stressor.  38 C.F.R. § 20.1403(a); see also Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  

Notwithstanding the deficiency in the Veteran's pleading, he has not shown that the outcome of the February 1990 Board decision would have been manifestly different even if the statutory and regulatory provisions had been incorrectly applied.  More specifically, the Board in February 1990 did not deny the claim based on the lack of a confirmed PTSD stressor.  Rather, the Board denied the claim based on a determination that the Veteran lacked a PTSD diagnosis.  The Board reiterates that as of February 1990, as is true presently, service connection could not have been granted without evidence of a current PTSD diagnosis.  See 38 C.F.R. § 3.303 (1990).  Without a diagnosis of PTSD, the Veteran would not have satisfied the requirements for entitlement to service connection for PTSD regardless of whether his claimed PTSD stressor had been verified.  For this reason, it is not absolutely clear that the Board would have reached a different result even if it had determined that there was a verified in-service stressor.  Thus, CUE is not shown on this basis.  See 38 C.F.R. § 20.1403(c); see also Bustos v. West, 179 F.3d 1378, 1380-81 (Fed. Cir. 1999).

In light of the foregoing, the Board finds that the Veteran has not established that any of the correct facts, as they were known at the time, were not before the Board on February 23, 1990.  Nor has the Veteran shown that, but for incorrect application of statutory or regulatory provisions, the outcome of the claims would have been manifestly different.  Accordingly, the Board concludes that there was no CUE in the February 23, 1990 Board decision, which denied entitlement to service connection for PTSD.  

As a final matter, the Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  However, VA's duties to notify and assist are not applicable to CUE claims.  See Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc); see also Hines v. Principi, 18 Vet. App. 227, 235 (2004).  


ORDER

The Veteran's motion to revise or reverse the February 23, 1990, Board decision that denied his claim of service connection for PTSD, is denied.



                       ____________________________________________
	ERIC S. LEBOFF
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs



